Taliaferro, J.
By the decease of the executrix appointed by the will of Josiah Huie, the office became vacant, and the affairs of the -estate requiring a representative, three applicants presented themselves for the office of dative testamentary executor. The judge appointed the first applicant after hearing the two opponents. It is settled that, 1n cases like the present, the judge may exercise a sound legal discretion in making the appointment. We find nothing in the proceedings that authorizes us to conclude that the discretion has in this instance been improperly exercised. The succession is small and consists entirely of landed property-. The case in 3 An. 566, is closely in point_ Both the opponents have appealed. We see no good reason for altering the judgment:
Judgment affirmed